DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the preliminary amendment filed 9/24/19.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: An electropneumatic braking device including an electronic control unit for pressure measurements.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.


Claims 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 24, the claim recites “protected from soiling by a sealing element”, however it is unclear if the sealing element introduced in claim 24 is the same sealing element of claim 16 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Groger US 2001/0049965.
Regarding claim 16, Groger discloses an electronic control unit (electronic control apparatus-1) for a vehicle, comprising: at least one pressure sensor element (pressure sensor-6); a housing (housing-2) having a pressure guide (snorkel-7 includes tubular lower part-20) by which the pressure sensor element has a pressure medium (pressure medium-p) applied to it under pressure; an evaluation unit (electronic components-5) to generate a pressure signal that is dependent on the pressure detected by the pressure sensor element in the pressure guide; and a circuit carrier (PCB-4) on which at least part of control electronics (electronic components-5) of the control unit is arranged; wherein the pressure signal of the evaluation unit is introduced into the control electronics, wherein at least part of the pressure guide (snorkel-7) makes direct 
Regarding claim 17, Groger discloses a circuit board of the evaluation unit (electronic components-5) makes direct contact with the circuit carrier (PCB-4) (Fig 1 and 2 show multiple boards of components-5 directly contacted on the PCB). (Paragraph 0016-0017, and 0021)
Regarding claim 18, Groger discloses the evaluation unit (electronic components-5) has at least one electrical contact area that makes direct contact with the circuit carrier (PCB-4) (Fig 1 and 2 show multiple boards of components-5 directly contacted on the PCB). (Paragraph 0016-0017, and 0021)
Regarding claim 19, Groger discloses the electrical contact area of the evaluation unit (electronic components-5) is bonded or soldered to the circuit carrier (PCB-4) (Fig 1 and 2 show multiple boards of components-5 directly bonded on the PCB). (Paragraph 0016-0017, and 0021)
Regarding claim 20, Groger discloses the evaluation unit (electronic components-5) is formed by at least one ASIC (SMD component). (Fig 1-2, Paragraph 0016-0017, and 0021)
Regarding claim 21, Groger discloses the evaluation unit (electronic components-5) and the at least one pressure sensor element (pressure sensor-6) are arranged on different lateral faces of the circuit carrier (PCB-4) that point away from one another. (Fig 1 shows the electronic components and pressure sensor formed on different sides of the PCB)
Regarding claim 22, Groger discloses the evaluation unit (electronic components-5) and the at least one pressure sensor element (pressure sensor-6) form a subassembly. (Fig 1, Paragraph 0016-0021)
Regarding claim 23, Groger discloses the subassembly is arranged on a separate carrier or in a dedicated housing (Fig 1 shows the subassembly of components-5 and sensor 6 in cover-3).
Regarding claim 24, Groger discloses the contact areas is protected from soiling by a sealing element (sealing ring-10), including at least one of a gel, a lacquer, and/or a solid seal.
Regarding claim 25, Groger discloses the sealing element (sealing ring-10) contains an elastic mold seal, held in a recess in a surface of the pressure guide (snorkel-7), that is pretensioned against a surface of the circuit carrier (PCB-4). (Fig 1 shows the ring-10 formed into the upper portions of the snorkel-7), Paragraph 0019-0021)
Regarding claim 26, Groger discloses the sealing element (sealing ring-10) contains at least one adhesive bond between a surface of the pressure guide (snorkel-7) and a surface of the circuit carrier (PCB-4). (Fig 1, Paragraph 0019 and 0021)
Regarding claim 27, Groger discloses the pressure guide (snorkel-7) is detachably or nondetachably connected to the circuit carrier (PCB-4). (Fig 1, Paragraph 0018,0022, 0028, 0031)
Regarding claim 28, Groger discloses an electropneumatic braking device (paragraph 0005-0006), which is operated with a pressure device, comprising: at least control unit (apparatus-1) for a vehicle, including: at least one pressure sensor element (pressure sensor-6); a housing (housing-6) having a pressure guide (snorkel-7) by which the pressure sensor element has a pressure medium (pressure medium-P) applied to it under pressure; an evaluation unit 
Regarding claim 29. Groger discloses the control unit (electronic components-5) takes the pressure signal of the evaluation unit as a basis for electrically controlling a solenoid valve device (Paragraph 0015, 0020).
Regarding claim 30. Groger discloses the housing (housing-2) of the control unit (apparatus-1) is connected to a valve block of the solenoid valve device (paragraph 0015,0020), and wherein the pressure guide (snorkel-7) is connected to at least one inlet or an outlet of at least one valve of the solenoid valve device.(Fig 1,2, Paragraph 0013-0025)

Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855